Citation Nr: 1022913	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-24 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for a low back disorder.

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce





INTRODUCTION

The Veteran had active duty for training from June 2002 to 
September 2002 and active service from October 2003 to July 
2004 and from May 2006 to September 2007.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence fails to demonstrate that the Veteran 
has a low back disorder that is related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active duty service, nor may it be presumed to have been 
incurred during active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

The Veteran contends that his low back disorder is the result 
of the strenuous physical activity and carrying of backpacks 
and heavy equipment while on active duty in Iraq.   

With regard to the Veteran's service treatment records, it is 
noted on the Veteran's June 2001 entrance examination the 
Veteran has dorsolumbar scoliosis and the Veteran's spine is 
listed as abnormal.  Following the Veteran's second period of 
deployment ending in July 2004, the Veteran reported having 
experienced back pain, however his March 2006 entrance 
examination for his third period of deployment lists the 
spine as normal and the Veteran does not list recurrent back 
pain on the accompanying report of medical history.  Shortly 
following the Veteran's separation from service the Veteran 
was examined by VA doctors in September 2007.  At that 
examination it was noted that the Veteran complained of 
intermittent back pain.  However, X-rays taken in October 
2007 revealed a normal lumbar spine with vertebral body 
height, alignment, mineralization, and disc spaces all 
normal.  Again, at the December 2007 C&P examination, the 
Veteran reported back pain on motion with intermittent low 
back spasms, but the Veteran was not diagnosed with any low 
back disorder.  

While the Board acknowledges that the Veteran was noted upon 
entry to have dorsolumbar scoliosis, the Board notes that the 
Veteran does not have a current diagnosis of a disability, as 
such, the question of whether the Veteran had a pre-existing 
disability is moot.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Without a current 
disability the Veteran is not entitled to service connection 
for his claim.

The Board recognizes the Veteran's assertions that he has 
experienced low back pain since service; however, pain alone 
without an underlying disorder is not a disability for which 
service connection may be granted.  Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  Moreover, the Veteran is not shown to 
have the requisite medical expertise to diagnose a low back 
disorder or render a competent medical opinion regarding 
their cause.  Consequently, his assertions are afforded no 
probative value regarding the question of whether his claimed 
low back disorder is related to service.

The Board further acknowledges that where a Veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§1101, 1112, 1113 
(West 2002); 38 C.F.R. §§3.307, 3.309 (2009).  This 
presumption is rebuttable by affirmative evidence to the 
contrary. Id.  There is no indication that the Veteran has 
been diagnosed with arthritis with respect to his back.  

Therefore, with consideration of the service treatment 
records, the VA treatment records, the Veteran's service 
separation examination, the absence of any evidence of 
arthritis having manifested within one year of the date of 
termination of service, and the lack of a current diagnosis, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a low 
back disorder.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for a right knee disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).

The Veteran requests service connection for a right knee 
disorder due to the strenuous physical activity and carrying 
of heavy equipment and a backpack while fighting in Iraq.  
With regard to the Veteran's service treatment records, his 
June 2001 entrance examination lists the Veteran's lower 
extremities as normal.  The Board acknowledges the notation 
in the entrance examination that notes a scar on the right 
knee, however, there is no indication that the scar is 
related to a pre-existing knee disability, but rather a 
traction scar related to a pre-service femur injury.  The 
Board notes that the Veteran is presumed sound upon entry 
with regard to his right knee.  Every Veteran shall be taken 
to have been in sound condition when examined, accepted and 
enrolled in service, except for defects, diseases, or 
infirmities noted at the time of entrance, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002). 
According to 38 C.F.R. § 3.304(b) (2009), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  The Veteran's June 2006 exit examination notes a 
mild tibia deformity, but does not mention a right knee 
disorder.  Additionally, the report of medical history 
accompanying the exit examination also does not mention a 
knee disorder.

However, the Board notes that a September 2007 examination 
performed within a month of the Veteran's separation from 
service notes right knee pain with episodes of locking, 
popping, and giving away and diagnoses the Veteran with 
traumatic arthritis of the right knee.  A subsequent x-ray 
taken in October 2007, however, does not reveal a diagnosis 
of arthritis, but rather, mild osteoporosis.  The Veteran is 
then diagnosed with right knee strain in the December 2007 
C&P examination.  The Board notes that the Veteran is 
diagnosed with various right knee disorders shortly after 
service, and therefore while there is evidence of  a right 
knee disorder, the exact diagnosis is unclear.  Additionally, 
the Board notes that no opinion with regard to the etiology 
of any right knee disorder was provided at the December 2007 
C&P examination, however given the proximity in time to the 
Veteran's service separation, the Board finds it reasonable 
that the Veteran's knee disorder could be related to his 
active duty service.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  With consideration of all of the above, 
the Board finds that the foregoing criteria have been met, as 
such, the Veteran should be afforded an examination that 
includes a nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining any current diagnosis with 
regard to the Veteran's right knee 
disability as well as the etiology of 
any current right knee disability .  
The claims file must be made available 
to the examiner for review of pertinent 
documents therein, and the examination 
report should reflect that such a 
review was accomplished.  Any necessary 
testing should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should provide an 
opinion as to whether any right knee 
disability is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) related to the 
Veteran's active duty service.  A 
detailed rationale should be provided 
for all opinions.  The examiner should 
confirm that the claims file was 
available for review.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

2.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


